323 F.2d 544
Nellie YANCEY, Administratrix of the Estate of Thomas J. Yancey, Jr., Deceased (plaintiff),v.UNITED STATES of America (defendant), Appellant,v.I. ALPER CO. (Third-Party Defendant).Nellie YANCEY, Administratrix of the Estate of Thomas J. Yancey, Jr., Deceased (plaintiff),v.UNITED STATES of America (defendant),v.I. ALPER CO. (Third-Party Defendant), Appellant.
No. 14275.
No. 14276.
United States Court of Appeals Third Circuit.
Argued June 5, 1963.
Decided July 17, 1963.
Rehearing Denied September 11, 1963.

Appeals from the United States District Court for the Eastern District of Pennsylvania; Thomas J. Clary, Judge.
Edward Berlin, Dept. of Justice, Washington, D. C. (John W. Douglas, Acting Asst. Atty. Gen., Drew J. T. O'Keefe, U. S. Atty., Sherman L. Cohn, Attys. Dept. of Justice, Washington, D. C., on the brief), for the United States.
James J. McCabe, Jr., Philadelphia, Pa. (John M. Ross, Duane, Morris & Heckscher, Philadelphia, Pa., on the brief), for I. Alper Co.
Joseph D. Shein, Philadelphia, Pa. (Shein & Berlant, Philadelphia, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, and McLAUGHLIN and GANEY, Circuit Judges.
PER CURIAM.


1
We have examined the record in this case and have weighed carefully the arguments of the parties. We can find no substantial error in the proceedings and consequently the judgment and order appealed from will be affirmed.